Exhibit 10.1

Beglaubigte Abschrift

Document register number 4440/2006

Agreement

concerning the sale and assignment

of shares in a GmbH (limited liability company)

and Shareholders’ Meeting

Today, this July, twenty-fifths two thousand six,

– 25.07.2006 –

appeared before me, Dr. David Konig, Assistant Notary, officially appointed
representative of

Dr. Bernhard Schaub,

Notary public in Munich, in the offices in 80331 Munich, Tal 12:

 

1. Mr. Hans Kreutzfeldt, born on January 30, 1942, resident at Am Hasenkamp 33,
22457 Hamburg,

according to his own statement acting

 

  a) for himself and

 

  b) as authorized representative exempted from the restrictions of Section 181
German Civil Code for

Mr. Simon Kreutzfeldt, born on October 7, 1974, resident at Spanische Furt 21,
22459 Hamburg.

The written power of attorney is enclosed.

 

  c)

as managing director with sole power of representation and exempted from



--------------------------------------------------------------------------------

 

the restrictions of Sec. 181 German Civil Code of

Kreutzfeldt Electronic Publishing GmbH with its registered office in Hamburg,
registered under HRB 93593 at the local court of Hamburg, business address:
Behringstraße 2, 22765 Hamburg.

 

2. Ms. Nina Kreutzfeldt, born on December 5, 1971, resident at Stresemannstraße
332, 22761 Hamburg,

- the parties under 1.a), 1b) and 2. hereinafter “Sellers 1 to 3” and jointly
“Sellers”.

 

3. Dr. Christoph Wallner, born on February 05th, 1969, business address:
Schackstreße 2, 80538 Munich,

according to his own statement not acting for himself but as authorized
representative being exempt from the restrictions of Section 181 German Civil
Code for

Franklin Electronic Publishers, Inc., a company established and existing under
the laws of Pennsylvania (USA), with its principal place of business in One
Franklin Plaza, Burlington, NJ 08016-4907 (USA).

- hereinafter referred to as “Purchaser”

A copy of the power of attorney is enclosed.

The persons appeared established their identity by presenting their official
certified photo identification.

I, the notary public asked about any prior involvement within the meaning of
Section 3 paragraph 1 No. 7 of the Notarization Act (BeurkG). The person
appeared answered in the negative.

The persons appearing requested that their declarations be recorded in the
English language. The Notary has a good command of the English language. At his
request, the persons appearing herein confirm for the record that they have a
good command of the

 

2



--------------------------------------------------------------------------------

English language sufficient to follow and fully comprehend the recorded text, a
statement which coincides with the Notary’s impression gained by conversing with
them in that language. The persons appearing waived their right to have a sworn
interpreter present and/or to have written certified German translation of the
text presented to them.

A German version of this deed is enclosed for information purposes only. The
English text prevails. The German text is not part of the deed.

The person appeared requested the recording of the following:

I. Share Sale and Transfer Agreement

Preamble

 

(A) The Sellers are the sole shareholders of Kreutzfeldt Electronic Publishing
GmbH, a limited liability company incorporated under the laws of Germany,
registered in the commercial register of the local court (Arnstgericht) of
Hamburg under HRB 93593 (the “Company”). On July 20 the Seller Hans Kreutzfeldt
has purchased the shares of the Company so far held by eBoD GmbH with notarial
deed, URNr. 320/2006 MS, notary Jurgen Muller-Schonemann, Norderstedt. The total
registered share capital (Stammkapital) of the Company amounts to EUR 33,500.

 

(B) The Sellers wish to sell to the Purchaser and the Purchaser wishes to
purchase from the Sellers all shares in the Company.

 

(C) The Parties have agreed a reference deed, notarial deed Nr. 4425/2006, of
the Notary public Dr. Bernhard Schaub, Munich. It is referred to the reference
deed. The reference deed has been on hand while notarization. The content of the
reference deed is known by the parties. The parties have waived their right to
have it read out aloud by the Notary and attaching it to this deed. As far as in
todays deed it is referred to Annexes, the Annexes are attached to the Reference
deed, if not otherwise stated in today’s deed.

NOW, THEREFORE, the Parties agree as follows:

 

1. Object of Sale and Transfer

 

     The Sellers hold the following shares in the Company:

 

No.

  

Shareholder

  

Percent of total nominal

share capital (rounded)

   

Share(s) in the nominal

amount of EUR

1

   Hans Kreutzfeldt    62,68 %   21,000

2

   Nina Kreutzfeldt    18,66 %   6,250

3

   Simon Kreutzfeldt    18,66 %   6,250              

TOTAL

   100.00     33,500              

 

3



--------------------------------------------------------------------------------

     The shares set out in the table above are hereinafter individually referred
to as a “Sold Share” and collectively referred to as the “Sold Shares”.

 

2. Sale and Assignment of Sold Shares / Closing

 

  2.1 Each Seller hereby sells its respective Sold Share(s) to the Purchaser,
and the Purchaser hereby purchases the Sold Share(s) from the respective Seller.

 

  2.2 With effect as of [the date of this Agreement] (the “Closing Date”) each
Seller hereby assigns (tritt ab) its respective Sold Share(s) to the Purchaser,
and the Purchaser hereby accepts such assignments.

 

  2.3 The Sold Shares are sold and transferred to the Purchaser with all rights
and obligations pertaining thereto, including all rights to undistributed
profits for previous business years and for the current business year.

 

  2.4 Notifications pursuant to Section § 16 paragraph 1 of the Law Concerning
Limited Liability Companies (GmbHG) shall be deemed effected.

 

  2.5 Each Seller waives any option right they have, especially the rights
described in section 10 of the articles of the company

 

  2.6 In the shareholders’ resolution in Annex 1, all of the shareholders agreed
to selling their shares.

 

4



--------------------------------------------------------------------------------

3. Purchase Price / Payment

 

  3.1 The purchase price for the Sold Shares (the “Share Purchase Price”) is
partially fixed and partially flexible. The fixed part of the Share Purchase
Price shall be EUR 500,000 (Euro [five hundred thousand]) which shall be
allocated among the Sellers as set out in Annex 2. The flexible part of the
Share Purchase Price has been set out and agreed in an earn out agreement (the
“Earn Out Agreement”) dated July 25th 2006 attached hereto in Annex 3 and will
be limited to a maximum amount of EUR 1,550,000. This part only becomes due if
the sellers (all of them) duly fulfill their duties as managers of the company
during the earn out period which will be 10 years beginning with the calendar
year 2007 ending at December 31, 2017.

 

  3.2 In addition to the fixed part of the share price the purchaser pays a
clearable and repayable advance of the flexible part of EUR 125,000. Clearing
and repayment terms will be as defined in the Earn Out Agreement.

 

  3.3 All payments according to section 3 are due and payable under the
condition precedent that the sellers have signed the employment contracts set
out in Annex 4.

 

  3.4 The Purchaser shall only pay the fixed part of the Share Purchase Price to
the Sellers on the Closing Date. The variable part is to be paid as set out in
the Earn Out Agreement.

 

  3.5 75% of the total Share Purchase Price shall be paid in cash. The remaining
25% of the Share Purchase Price shall be paid in shares of the Purchaser and
shall be allocated among the Sellers as set out in the aforesaid Annex 2.

 

5



--------------------------------------------------------------------------------

3.6 The amount payable in cash due and payable in Euro without deductions on the
Closing Date by wire transfer of immediately available funds into the following
accounts of the Sellers:

 

Seller

 

Bank account

Hans Kreutzfeldt

 

Bank account no. (IBAN):

DE16 7015 0000 0050 1967 99

Bank: Stadtsparkasse München

BIC-/SWIFT-Code: SSKMDEMM

Nina Kreutzfeldt

 

Bank account no. (IBAN):

DE38 50010517 0461916130

Bank: ING-DiBa

BIC-/SWIFT-Code: INGDDEFF

Simon Kreutzfeldt

 

Bank account no. (IBAN):

DE47 30060601 0004947088

Bank: Deutsche Apotheker- und Ärztebank

BIC-/SWIFT-Code: DAAEDEDD

 

3.7 The split of the purchase price into a cash and a share component will be as
follows:

 

  a) EUR 500.000,00 as fixed purchase price will be paid in cash

 

  b) Up to EUR 200,000 as advance of the flexible part will be paid in cash;
thereof EUR 75,000 under the condition that Franklin Inc realizes in 2007 and
2008 savings as defined in the Earn Out Agreement.

 

  c) Earn out payments as regulated in the Earn Out Agreement.

 

     The number of shares to be delivered to the seller equals the amount of
each respective payment obligation divided by the stock market (American Stock
Exchange, AMEX) closing price of each share at the date the respective payment
becomes due. The share price corresponds to the price according to the official
notation at the due date.

 

6



--------------------------------------------------------------------------------

3.8 The sellers acknowledge and understand that the shares of Franklin common
stock they may receive pursuant to this agreement will be “restricted
securities” under U.S. federal securities laws, and may not be sold, transferred
or otherwise disposed of without registration under the U.S. Securities Act of
1933 or an exemption from the registration provisions of such Act. Sellers
represent to Franklin that the shares of Franklin common stock which may be
issued to them will be acquired for their own accounts, for investment purposes
only, and not with a view to distribution, and sellers understand and agree that
upon issuance the shares will bear the following legend:

 

       “These shares have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or otherwise
disposed of in the absence of a registration statement in effect with respect to
such securities or an opinion of counsel to the company to the effect that
registration is not necessary in the circumstances.”

 

4. Warranties of the Sellers

 

     The Sellers hereby assure the Purchaser in the form of an independent
guarantee undertaking (selbständiges Garantieversprechen) that as of the Closing
Date the following statements and warranties pertaining to the Company’s legal,
economic and de facto situation, (und zwar) in relation to the shares sold and
transferred by the Sellers pursuant to subclause 2 hereof are complete and
accurate.

 

7



--------------------------------------------------------------------------------

  4.1.1 Situation under company law

 

  4.1.1.1 The Company is a limited liability company (Gesellschaft mit
beschränkter Haftung) duly formed in accordance with German law which exists
with due effect and is unconditionally entitled to carry on the business
currently conducted by itself.

 

  4.1.1.2 The Memorandum and Articles of Association dated January 15th 2005,
the extract from the Register of Companies dated May 2nd 2005 attached as Annex
5 hereto, accurately reflect the present legal status. There are no entries
outstanding in the Register of Companies.

 

  4.1.1.3 The present share capital amounting to EUR 33,500 is fully paid up and
no disclosed or hidden repayments have been made. There are no agreements or
arrangements of any character or nature whatever under which the Company is or
may be obligated to issue, sell, repurchase, redeem or retire any of its capital
stock or other equity securities.

 

  4.1.1.4 Each Seller has valid legal title to its respective Sold Share(s). The
Sold Shares are duly authorized, validly issued and are fully paid. They are
non-assessable (i.e. there is no shareholder obligation to make an additional
capital contribution). No repayment of capital contributions (Rückgewähr von
Einlagen) has been effected. The Sold Shares are not pledged or otherwise
encumbered with rights of third parties. No third parties (other than the
Sellers) are entitled to exercise pre-emptive rights, rights of first refusal,
options, claw back options or other rights to purchase or acquire the Sold
Shares. Each Seller hereby waives with respect to all other Sold Shares any
pre-emptive rights, rights of first refusal, options, claw back options or other
rights to purchase or acquire the Sold Shares it may have under the Articles of
Association of the Company or otherwise.

 

8



--------------------------------------------------------------------------------

  4.1.1.5 Annex 6 hereto contains a full and accurate list of all directors,
authorized signatories (Prokuristen), general representatives
(Handlungsbevollmächtigte), as well as any and all commercial powers or other
powers of attorney issued by the Company.

 

  4.1.1.6 All resolutions passed at shareholders’ meetings up until the date
hereof have been passed and recorded with due effect in accordance with the
provisions of the German Limited Liability Company Act (GmbHG).

 

  4.1.1.7 Annex 7 hereto contains a full and accurate list of all silent
partnerships (stille Beteiligungen), loans with profit participation
(partiarische Darlehen) and other obligations involving participation in the
Company’s profits or losses stating the party to the contract, the remuneration,
the termination rights, the term of the contract and other material conditions
thereof. The contractual obligations of each party to such agreements are
legally effective and enforceable. Neither the Company nor the other parties to
each of the agreements are in breach or in default of their contractual
obligations.

 

  4.1.1.8 Other than the existing Memorandum and Articles of the Company there
are, save for the agreements listed accurately and in full in Annex 8 hereto, no
current agreements, resolutions or undertakings of any kind whatsoever governing
relations between the Company and its shareholders, or the Company’s situation
under company law, or composition of the Company’s boards, nor are there any
obligations to enter into such agreements, resolutions or undertakings.

 

  4.1.1.9 Save for the participations and equity securities listed accurately
and in full in Annex 9 hereto, the Company neither holds interests or equity
securities in other companies nor maintains any branches,

 

9



--------------------------------------------------------------------------------

       representative offices, other business operations or permanent
establishments. The Company has not agreed nor is obligated to make, nor is
bound by any contract under which it may become obligated to make, any future
investment in or capital contribution to any other company or person. The
Company is not involved in any work groups, combines, joint ventures or other
organizations.

 

  4.1.1.10 The Company is entitled to trade under its name.

 

  4.1.2 Shares to be sold and transferred

 

       The shares sold and transferred under the present Agreement by the
Sellers pursuant to Clause 1 and 2 hereof are exempt from any and all
third-party rights. In particular, no third-party claims are outstanding which
require such rights to be granted or the aforesaid shares to be transferred, nor
do any indirect third-party holdings or preferential (Vorerwerbsrechte),
pre-emptive (Vorkaufsrechte), option, beneficial property (Nießbrauchsrechte) or
similar third-party rights exist. The shares which are the object of this
Agreement are in particular exempt from third-party liens and from any and all
fiduciary or similar relations. Each of the Sellers represents and warrants to
the Purchaser that it has the right, the capacity and all the requisite
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby. Save for permits, authorizations, consents or
approvals listed accurately and in full in Annex 10, no filing or registration
with, or permit, authorization, consent or approval of, or notification to, any
governmental authority or third party is required by any Seller or the Company
in connection with the execution, delivery and performance by the Sellers or the
consummation of the transactions contemplated hereby.

 

10



--------------------------------------------------------------------------------

  4.1.3 Financial situation of the Company

 

  4.1.3.1 The Company is neither over indebted (überschuldet) nor insolvent
(zahlungsunfähig) as defined under the German Insolvency Act, nor is it
threatened with insolvency. No petition for insolvency proceedings has been
filed.

 

  4.1.3.2 The annual financial statements (Jahresabschlüsse) for the years ended
2002, 2003, 2004 and 2005 attached as Annex 11 as well as the interim financial
statements as per 31 May, 2006 hereto have been prepared in accordance with the
relevant statutory requirements and generally accepted German accounting
principles, complying with the principles of consistent accounting and
valuation. The financial statements present a true and fair view of the assets,
the financial position and earnings of the Company at the relevant closing date.
In each case, the financial statements continue to be based on the methods of
valuation and depreciation applied in previous years, adequate adjustments or
provisions having been made for all anticipated liabilities, risks and ventures.
There are no claims and/or liabilities of any kind (whether known or unknown,
matured or unmatured, fixed or contingent) outstanding against the Company
(including tax claims) which, subject to the statutory requirements relating to
accounting and the preparation of balance sheets, should have been, but are not
in fact stated in the financial statements.

 

  4.1.3.3 As of the May 31th, the Company’s equity (Eigenkapital) amounts to no
less than EUR 1.

 

  4.1.3.4 The accounts receivable (Forderungen) shown in the financial
statements for the year ended 2005 have retained their full value and may be
collected within three months of the payment date agreed in each case, unless
payment has already been made.

 

11



--------------------------------------------------------------------------------

  4.1.3.5 Between January 1, 2006 and the Closing Date, no payments or
distributions have been made by the Company to shareholders, to persons closely
related to the latter as defined under Sec. 15 of the German Fiscal Code (AO),
or to companies associated with the shareholders as defined under Sec. 15 AktG.
No resolutions relating to profit distributions have been passed. Nor are there
any other outstanding liabilities or obligations (except for those listed in the
financial statement for the year 2005; it is agreed, that the liabilities
against eBoD GmbH have to be solved be the Sellers without any (financial)
obligations for the Company (will never be fullfilled by the Company in the
future); the same applies to any liabilities against any other shareholder
listed in the financial statement for the year 2005.) of the Company to the
Company´s shareholders or to persons closely related to or companies associated
with the latter. Since January 1st 2006 the Company has conducted its business
only in the ordinary course of business consistent with past practices.

 

  4.1.3.6 No hidden profit distributions have been made by the Company or have
otherwise taken place. There are no hidden formations based on non-cash
contributions (verdeckte Sachgründungen), nor any contributions in kind
(Sacheinlagen).

 

  4.1.3.7 Annex 12 hereto provides an accurate overview of the cash assets held
by the Company on the Closing Date.

 

  4.1.3.8 The Company does not own any real estate.

 

12



--------------------------------------------------------------------------------

  4.1.3.9 Save for the usual reservations of title (Eigentumsvorbehalte)
accruing in the ordinary course of business (including extended reservations of
title), the transfer and assignment of collaterals (Sicherungsübereignungen und-
abtretungen), as well as landlord’s liens (Vermieterpfandrechte), the Company
enjoys unrestricted and unencumbered ownership and possession of the fixed and
current assets shown in the financial statements for the year ended
December 31st 2005 insofar as such assets have not been disposed of or used in
the ordinary course of business since such date, and therefore owns and
possesses the assets necessary to conduct its business operations and may freely
dispose of the same. These assets are duly maintained and in good and
serviceable condition. In terms of quantity and quality, the current assets are
useable and marketable at the prevailing market conditions in the ordinary
course of business.

 

  4.1.3.10 Barring normal business operations, no material changes having an
adverse influence on the assets, market position, financial situation or
profitability of the Company have occurred in the business or financial
situation of the Company since 31 May 2006. Since 31 May 2006 the Company’s
business activities have been conducted solely within the scope of ordinary
business operations and essentially in the same manner as previously. Since such
date, no measures have been taken by the Company, nor any obligations entered
into beyond the ordinary course of business.

 

  4.1.3.11 The Company has neither traded in futures or options involving goods,
securities or financial products (e.g. indices, units of account etc.), nor
concluded any foreign-currency transactions or interest-rate futures contracts.

 

13



--------------------------------------------------------------------------------

  4.1.3.12 Annex 13 hereto contains a full and accurate list of all loan, credit
and similar agreements between the Company of the one part and third parties of
the other part, stating amounts extended, the status of receivables and/or
liabilities, rates of interest, the relevant contract term and other material
conditions thereof. The contractual obligations of each and every party to such
agreements are legally effective and exempt from objections (einredefrei).
Neither the Company nor the other parties to each of the agreements are in
breach or in default of their contractual obligations.

 

  4.1.4 Taxes, social security contributions

 

  4.1.4.1.1 Annex 14 contains a complete and accurate list of any and all tax
returns (Steuererklärungen) and any and all tax assessments (Steuerbescheiden)
for the years 2002, 2003, 2004 and 2005 especially concerning corporate income
tax, VAT, trade tax, payroll tax, social security payments for the GmbH as well
as for the former GmbH Co. KG including the former complementary GmbH. The
Company has filed all the required tax returns and advance returns by the due
date, the content of such tax returns and advance returns being correct, and the
Company has either effected timely payment of all taxes ( shall mean corporate
income tax, trade tax, solidarity surcharge, income tax including church tax,
social contributions including health-, nursing care-, pension- and unemployment
insurance, contribution for the handicapped, customer duty and fees, investment
subsidy, interest on Tax payments, fees and delays regarding the payment of
Taxes and all other financial contributions to the public community that are no
consideration), penalties for overdue payment, interest and other additional
payments, social security contributions and other public dues owed by itself or
for which it is liable, or has made adequate provision for such payments. There
are no liens for taxes upon any of the

 

14



--------------------------------------------------------------------------------

       properties or assets of the Company. No governmental authority in any
jurisdiction in which the Company conducts its business and does not file tax
returns has asserted that the Company is, or may be, subject to tax in that
jurisdiction. Neither the Sellers nor the Company have given or been requested
to give waivers or extensions of any statute of limitations relating to the
payment of taxes of the Company or for which the Company may be liable.

 

  4.1.4.2 At December 31th 2005, the loss carried forward (Verlustvortrag) for
trade-tax (Gewerbesteuer) and corporation-tax (Körperschaftsteuer) purposes
amounts to no less than EUR 91.033,90.

 

  4.1.4.3 The Company is not obliged to repay any investment grants, state
subsidies or government aid. Nor shall any such obligation arise as a result of
concluding the present Agreement.

 

  4.1.4.4 Save for special audits (Sonderprüfungen) listed accurately and in
full in Annex 15 hereto, no special audits have been carried out since the
Company was formed.

 

  4.1.4.5 The Company is not involved in any litigation with tax authorities or
other authorities which could affect the Company´s tax liabilities or repayment
obligations, nor are there any indications that such litigation is imminent.
Moreover, there are no indications that the tax authorities or other authorities
are conducting or intend to conduct preliminary investigations
(Ermittlungsverfahren) into the Company’s tax affairs.

 

  4.1.4.6 The execution and delivery of this Agreement and the consummation of
any of the transactions contemplated hereby do not and will not, directly or
indirectly cause the Purchaser or the Company to become subject to, or to become
liable for the payment of any taxes in Germany.

 

15



--------------------------------------------------------------------------------

  4.1.5 Employees

 

  4.1.5.1 At the Closing Date, the Company has a total of 14 employees,
including trainees, freelance staff and employees participating in transitional
early retirement (Altersteilzeit) schemes. Annex 16 hereto contains a full and
accurate list of all employees and freelance staff, stating their first and
surname, position, date of birth, actual starting date or, if appropriate, the
starting date which has been or is to be acknowledged, in the case of employees
enjoying special protection against dismissal (Sonderkündigungsschutz), the
legal basis thereof and in the case of special protection against dismissal for
a limited period (befristeter Sonderkündigungsschutz), the estimated expiry date
of such special protection, normal gross annual salary, kind and amount of any
variable remuneration, as well as other monetary benefits. No extraordinary
commitments have been entered into in the case of such employees. The Company
does not employ any notionally self-employed staff (Scheinselbständige).

 

  4.1.5.2 The Company has not entered into any collective wage agreements
(Tarifverträge), works agreements (Betriebsvereinbarungen), general undertakings
(Gesamtzusagen) or other agreements under collective labor law or agreed any
business practices (betriebliche Übungen).

 

  4.1.5.3 No pension commitments (Pensionszusagen) and other maintenance
undertakings have been agreed by the Company. There are no profit-sharing
schemes for employees. Neither options have been issued to employees or board
members nor options have been converted into shares and no employee or board
member is entitled to request the issuance of options or the conversion of such
options into shares by the Company.

 

16



--------------------------------------------------------------------------------

  4.1.5.4 There are no health, welfare, insurance and other benefits plans and
programs for employees

 

  4.1.5.5 The Company has no works council.

 

  4.1.5.6 The Company has conducted and continues to conduct its business in
accordance with all statutory and contractual provisions pertaining to its
employees, irrespective of whether such provisions originate from contracts of
employment or legal requirements. This includes in particular, but is not
limited to, employee remuneration, as well as health and safety.

 

  4.1.5.7 No employer obligations relating to periods following termination of a
contract of employment are pending vis-à-vis former Company employees.

 

  4.1.5.8 No litigation or arbitration proceedings are pending in the case of
(former) Company employees, nor is there any indication that such proceedings
are imminent.

 

  4.1.5.9 Annex 17 hereto contains a full and accurate list of all claims for
compensation, whether already paid or still owing, submitted by employees in
accordance with the German Employee Invention Act
(Arbeitnehmererfindungsgesetz), including a brief description of the relevant
invention. As of the Closing Date, there are no facts or circumstances which
could justify further claims of this kind against the Company. Inventions made
by employees are subject to agreements made between the Company and its
employees which comply with the

 

17



--------------------------------------------------------------------------------

       requirements of the German Employee Invention Act and ensure full
assignment to the Company of rights to and rights arising out of such
inventions. The Company has always laid claim in writing to employee inventions
required for or of benefit to business operations in compliance with the
statutory regulations.

 

  4.1.5.10 No Seller and, to the best knowledge of the sellers, no employee or
director of the Company is a party to, or is otherwise bound by, any agreement
or arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such employee or director and any other person, that
in any way adversely affects the performance of his or her duties as an employee
or director of the Company or the ability of the Company to conduct its business
except mentioned in Annex 17 /2.

 

  4.1.5.11 There is no indication that a director, officer or other key employee
of the Company intends to terminate his or her employment or relationship with
the Company.

 

  4.1.5.12 There is no labor strike (Streik), slowdown (Bummelstreik), work
stoppage (Arbeitsniederlegung) or lockout (Aussperrung) in effect, and there is
no indication that such labour controversies are threatening against the Company
or otherwise affecting the business of the Company, and the Company has not
experienced any such labor controversy since the establishment of the Company.

 

  4.1.6 Industrial, intellectual and other property rights

 

  4.1.6.1 The Company is the sole and absolute owner of the patents (including
patents filed and rights to (employee) inventions), brand rights (Marken),
utility (Gebrauchsmuster) and design patents (Geschmacksmuster),

 

18



--------------------------------------------------------------------------------

       trademark rights (Warenzeichen) and other industrial property rights, as
well as copyrights and domain rights (“Property Rights”) listed accurately and
in full in Annex 18 hereto. No Property Rights beyond those specified in Annex
18 are necessary for or of benefit to the conduct of the Company’s business
operations. In particular, patent, which are based on the German patent
applications and which are to be reassigned to the inventor by the Company, are
neither necessary for nor of benefit to the Company’s business operations.

 

  4.1.6.2 Save for the facts and circumstances pursuant to subclause 1.7.4
hereof, all Property Rights are exempt from licenses, liens or similar
third-party rights; save for the facts and circumstances pursuant to subclause
1.7.4 hereof, the Company is unrestricted in its sole and exclusive use of such
Property Rights. No Property Rights have been challenged by any third party.
There is no indication that Property Rights may be cancelled or declared null
and void for any other reason. To the best knowledge of the sellers, the
business operations of the Company do not infringe the property rights of any
third parties. There are no indications that unauthorized use is being made by
third parties, including former employees, of any intellectual property rights
belonging to the Company.

 

  4.1.6.3 The Company enjoys exclusive use of (verfügt exklusiv über) all
know-how relating to the manufacture, processing and distribution of all its
previous and present products and of all products and product improvements
currently under preparation, and the Company is in possession of all existing
documentation relating thereto. The Company has to record by the end of 2006 the
aforesaid know-how in writing in such a way that previous and present products
may be manufactured by third parties in possession of the necessary expertise,
without having to resort to the individual know-how of Company employees which
is not recorded in writing. As Annex 19 a short summary is enclosed.

 

19



--------------------------------------------------------------------------------

  4.1.6.4 No patents held by the Company, nor any rights accruing from patent
applications, or rights to or arising out of inventions shall expire within 10
years of the Closing Date.

 

  4.1.6.5 Neither the Company nor its business operations infringe prevailing
competition law.

 

  4.1.6.6 In the case of computer programs designed by third parties acting for
the Company which do not fall under Sec. 69b of the German Copyright Act (UrhG),
the Company has arranged to be granted in writing all exclusive rights with
respect to such computer programs. In the case of all other works created by or
for the Company which may be copyrighted, the Company has arranged to be granted
in writing exclusive rights to use and exploit the same in any known way.

 

  4.1.6.7 The company is not subject to any legal claims raised against the
company nor are any of such claims expected.

 

  4.1.7 Contracts/Legal relations

 

  4.1.7.1 The Company has neither provided collaterals (Sicherheiten), nor
issued sureties (Bürgschaften), guarantees (Garantieverpflichtungen), letters of
comfort (Patronatserklärungen) or securities of any kind in favor of third
parties, nor taken over any obligations vis-à-vis third parties which have in
turn furnished sureties, guarantees or other securities of any kind for the
Company.

 

20



--------------------------------------------------------------------------------

  4.1.7.2 Annex 20 hereto contains a full and accurate list of all distribution,
agency, representation and similar agreements concluded by the Company, stating
the party to the contract, the sales territory, remuneration, any exclusivity
agreements, the term of the contract and other material conditions thereof. The
contractual obligations of each party to such agreements are legally effective
and enforceable. Neither the Company nor the other parties to each of the
agreements are in breach or in default of their contractual obligations.

 

  4.1.7.3 Annex 21 hereto contains a full and accurate list of all agreements
entered into by the Company with manufacturers and/or subcontractors, stating
the contracting party, the term of the contract, any exclusivity agreements,
quality-control agreements and other material conditions thereof. The
contractual obligations of each party to such agreements are legally effective
and enforceable. Neither the Company nor the other parties to each of the
agreements are in breach or in default of their contractual obligations.

 

  4.1.7.4 Annex 22 hereto contains a complete and accurate list of the license
agreements entered into by the Company in relation to its Property Rights or to
other expertise or inventions, processes or other know-how owned by the Company,
stating the contracting party, the relevant Property Right or Property Rights
for which a license has been granted, any exclusivity agreements, remuneration,
the term of the contract and other material conditions thereof. Annex 23 hereto
contains a complete and accurate list of the license agreements entered into by
the Company in relation to third-party licenses. The Company has been granted
those adequate third-party licenses necessary to conduct its business
operations. The contractual obligations of each party to the foregoing
agreements are legally effective and enforceable. The Purchaser hereby
acknowledges and accepts that according to §5 of the aforementioned

 

21



--------------------------------------------------------------------------------

       [Preamble, (A)], Purchase Agreement between the Sellers and eBoD GmbH,
Hamburg (hereinafter referred to as “eBoD”) the licence agreements listed in
Annex 24 have to be transferred from the Company to eBoD after this agreement
has been finalized; a copy of §5 of the Purchase Agreement with eBoD is attached
to this Agreement as Annex 25 and the Purchaser hereby confirms to fully
comprehend the text of §5 which is in the German language. Neither the Company
nor the other parties to each of the agreements are in breach or in default of
their contractual obligations.

 

  4.1.7.5 Annex 26 hereto contains a complete and accurate list of all leasing
and rental agreements concluded by the Company, stating the contracting party,
the object of rent or lease, the amount of the lease installments or rent, the
term of the contract and other material conditions thereof. The contractual
obligations of each party to such agreements are legally effective and
enforceable. Neither the Company nor the other parties to each of the agreements
are in breach or in default of their contractual obligations. Any and all
repurchase obligations are completely and accurately listed in Annex 26 hereto.

 

  4.1.7.6 Annex 27 hereto contains a complete and accurate list of all factoring
and similar agreements entered into by the Company, stating the contracting
party, the term of the contract and other material conditions thereof. The
contractual obligations of each party to such agreements are legally effective
and enforceable. Neither the Company nor the other parties to each of the
agreements are in breach or in default of their contractual obligations.

 

  4.1.7.7 The Sellers guarantee that neither the Company nor the sellers are in
breach or in default of any confidentiality agreements concluded by the Company
or themselves nor that any confidentiality agreement contains any provision that
would prevent the Sellers or the Company to fulfill this contract or their
ability to do so.

 

22



--------------------------------------------------------------------------------

  4.1.7.8 Annex 28 and 17/2 hereto contains a complete and accurate list of all
agreements entered into by the Company which incorporate provisions restraining
competition, including, but not limited to provisions which exclude or restrict
the Company’s right to operate in certain branches or areas, stating the
contracting party, scope and kind of the restrictions, the term of the contract
and other material conditions thereof. The contractual obligations of each party
to such agreements are legally effective and enforceable. Neither the Company
nor the other parties to each of the agreements are in breach or in default of
their contractual obligations.

 

  4.1.7.9 Annex 29 hereto contains a complete and accurate list of all
agreements in effect concluded by the Company, the value (claim or obligation)
of which exceeds EUR 10,000 (Euros: ten thousand), stating the type of contract,
the value, the term of the contract and other material provisions thereof,
unless such agreements have already been accounted. The contractual obligations
of each party to such agreements are legally effective and enforceable. Neither
the Company nor the other parties to each of the agreements are in breach or in
default of their contractual obligations.

 

  4.1.7.10 Annex 30 hereto contains a complete and accurate list of the service
and employment contracts in effect entered into by the Company (including
directors, members of the Supervisory Board and freelance staff) which involve
payment of a gross annual salary in excess of EUR 40,000 (Euros: forty
thousand), stating the salary, any and all non-competition compensation
(Karenzentschädigungen), other financial or monetary benefits and other material
contractual conditions. The contractual obligations of each party to such
agreements are legally effective and enforceable. Neither the Company nor the
other parties to each of the agreements are in breach or in default of their
contractual obligations.

 

23



--------------------------------------------------------------------------------

  4.1.7.11 Annex 31 hereto contains a complete and accurate list of current
consultancy agreements concluded by the Company, unless included under subclause
1.7.10, stating the contracting party, the nature and extent of the consultancy
services, remuneration, other financial or monetary benefits, the term of the
contract and other material conditions thereof. The contractual obligations of
each party to such agreements are legally effective and enforceable. Neither the
Company nor the other parties to each of the agreements are in breach or in
default of their contractual obligations.

 

  4.1.7.12 The Company has not entered into any obligations accruing from
warranties for bills of exchange (Wechselbürgschaften), or as drawer, drawee or
endorser of bills of exchange (Wechsel), nor has it concluded any agreements
involving futures or options.

 

  4.1.7.13 Save for the contracts listed accurately and in full in Annex 32
there are no contracts or agreements which obligate or will obligate the Company
to pay sales rebates or other retroactive discounts to customers, or end users
of products of the Company, unless such agreements have already been accounted
for under other warranties in this Agreement

 

  4.1.7.14 Save for the amendments, supplements or modifications listed
accurately and in full in Annex 33 there are no amendments, supplements or
modifications (whether oral or written) in respect of any of the foregoing
contracts mentioned in this subclause 1.7.

 

24



--------------------------------------------------------------------------------

  4.1.7.15 There are no renegotiations of or attempts to renegotiate any
material amounts paid or payable to the Company under current or completed
contracts.

 

  4.1.7.16 Furthermore, the Company has not concluded any agreements which a
responsible and diligent manager (ordentlicher und gewissenhafter
Geschäftsleiter) would not have concluded, which are not conducive to the object
of the Company and/or in individual cases fail to comply with arm’s length
trading principles.

 

  4.1.7.17 There are no indications that employees, customers, suppliers,
lenders or other of the Company’s business partners intend to terminate or
reduce their business relations or their contracts of employment with the
Company following the sale of its shares pursuant to this Agreement.

 

  4.1.8 Insurances

 

       Annex 34 hereto contains a full and accurate list of the insurances taken
out by the Company. The Company has fulfilled its entire obligations under such
insurance policies. There are no unsettled claims outstanding.

 

  4.1.9 Miscellaneous

 

  4.1.9.1 The Company has fulfilled its delivery obligations to third parties at
all times.

 

  4.1.9.2 Save for the purchase orders listed accurately and in full in Annex
35, no purchase order of the Company does exist which will not be fulfilled
prior to the Closing Date.

 

25



--------------------------------------------------------------------------------

  4.1.9.3 No broker, finder, agent or similar intermediary has acted on any
Seller’s or the Company’s behalf in connection with this Agreement or any of the
transactions contemplated hereby, and except for legal and accounting fees,
there are no brokerage commissions, finders’ fees or similar fees or commissions
payable in connection therewith based on any contract with any Seller or the
Company or any action taken by any Seller or the Company.

 

  4.1.9.4 The Company holds all permits and authorizations of an official nature
required to conduct its business in Germany and in all countries in which the
Company conducts its business at the Closing Date or intends to conduct its
business. There are no known circumstances which could lead to any limitation or
withdrawal of such permits or authorizations. The company infringes none of the
terms or conditions of such permits and authorizations. Nor does the Company
contravene any official regulations or third-party rights.

 

  4.1.9.5 The Company’s products are not subject to any export restrictions.

 

  4.1.9.6 The land and buildings made available for use by the Company show no
evidence of contamination of soil, buildings or of ground water or air, or any
other forms of environmental pollution. Nor does any such contamination of the
soil, ground water or air, or any other kind of pollution emanate either from
the land or from the plant made available for use by the Company. The Company’s
business operations do not involve any unlawful contamination of the soil,
ground water or air, or other environmental pollution which is the subject of a
restraining order against the Company. The Company’s employees are adequately
trained to comply with the statutory environmental regulations.

 

26



--------------------------------------------------------------------------------

  4.1.9.7 The Company is in compliance in all material respects with each law
applicable to it or to the conduct of business or the ownership or use of any of
its assets. No Seller nor the Company and to our best knowledge, neither any
director, officer, agent, or employee of the Company, or any other person
associated with or acting for or on behalf of the Company, has directly or
indirectly made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any person, private or public, regardless
of form, whether in money, property, or services in violation of any applicable
law.

 

  4.1.9.8 The Company is not a party to any litigation or any criminal,
administrative or arbitration proceedings, nor are there any indications that
such litigation or proceedings are imminent.

 

  4.1.9.9 No circumstances are known to the Sellers which have or could have a
material negative effect on the valuation of the business activities, the
assets, the liabilities or any other affairs of the Company, save for any such
circumstances expressly disclosed to the Purchaser under the present Agreement.

 

  4.2 In the event that the warranties provided under subclause (1) hereof prove
to be incorrect, the Purchaser shall be entitled to request the Sellers to
ensure that at the Purchaser’s option the economic situation of either the
Company or the Purchaser itself complies with the situation which would have
applied if the warranty had been correct. Barring any warranties pursuant to
Clause 4 which may prove to be incorrect, the Sellers shall be jointly and
severally liable to the Purchaser. Sec. 442 German Civil Code (BGB) shall not
apply.

 

  4.3 In the case of claims to which the Purchaser is entitled on the grounds of
an incorrect warranty the limitation period shall expire 5 years after

 

27



--------------------------------------------------------------------------------

       closing of this contract. The period of limitation for claims on the
grounds of incorrect or incomplete information on taxes including social
security contributions and other public dues shall expire 5 years after closing
of this contract or six months after the respective notice of tax assessment
becomes final (bestandskäftiger Veranlagung), depending on what occurs
laterReceipt by the Company of written notification from the Purchaser asserting
claims pursuant to this Clause 4 or, at the option of the Purchaser, receipt of
the same by the Sellers 1), 2) or 3) shall be deemed compliance with such
limitation period.

 

  4.4 The legal consequences stipulated in the preceding subclauses (1), (2) and
(3) shall be final and, unless mandatory statutory provisions prevail, in
particular Secs. 123 and 276 para. 3 BGB, such consequences shall apply in lieu
of the statutory rights accruing to the Purchaser in the case of material or
legal deficiencies relating to the object of purchase. In the case of warranties
given under Clause 4 hereof, any and all additional liability on the part of the
Sellers, as well as any and all divergent or further-reaching rights on the part
of the Purchaser, including, but not limited to a right of rescission or
withdrawal, shall be excluded in the event that such liability or such right is
founded on a material or legal deficiency in the object of purchase.

 

  4.5 Limitation of Liability

 

  a) Damage claims of the Purchaser pursuant to the preceding subclauses (1),
(2), (3) and (4) cannot be made if their total value does not exceed EUR 5,000
(five thousand Euro). In case the value of the damage claims exceeds EUR 5,000
(five thousand Euro), the Purchaser has the right to claim the full amount of
the claim(s).

 

28



--------------------------------------------------------------------------------

  b) The Seller’s liability shall be limited to the total purchase price
(including flexible part) in any case however minimum EUR 1,000,000 (one million
EUR).

 

  c) The limitation of the Seller’s liability set forth in paragraph a) and b)
above shall not apply to the liability for any claims of the Purchaser against
the Sellers arising from fraudulent conduct (Sec. 123, Sec 476 BGB) or resulting
from intentional tortuous conduct or willful violation of protected rights (Sec.
823 paragraph 2, Sec 826 BGB).

 

5. Costs

 

     All transfer taxes, fees, stamp duties and charges (including those
incurred with any merger control or other governmental approvals and including
notary fees) payable in connection with the execution and implementation of this
Agreement shall be borne by the Purchaser. Each Party shall pay its own
expenses, including the fees of its advisers, incurred in connection with this
Agreement.

 

6. Miscellaneous

 

  6.1 This Agreement (including all Annexes attached hereto which shall form an
integral part of this Agreement) contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings with respect thereto.

 

  6.2 Any amendments, supplements to or a termination of this Agreement shall be
made in writing unless notarial form is required. This shall also apply to this
written form clause.

 

29



--------------------------------------------------------------------------------

  6.3 No Party can assign any right or claim under this Agreement to a third
party without the prior written consent of all other Parties.

 

  6.4 The headings in this Agreement shall not affect the interpretation
thereof. English terms to which a German translation has been added shall be
interpreted throughout this Agreement in the meaning assigned to them by the
German translation.

 

  6.5 To the extent legally permissible, exclusive venue (auschließlicher
Gerichtstand) for any dispute arising out of or in connection with this
Agreement shall vest in the regional court (Landgericht) of Hamburg, Germany.

 

  6.6 This Agreement shall be exclusively governed by, and construed in
accordance with, the laws of Germany, excluding conflict of law rules and
excluding the United Nations Convention on Contracts for the International Sale
of Goods of 11 April 1990.

 

  6.7 Should individual provisions of this Agreement (or any agreements made
between the Parties in relation thereto) be or become invalid or unenforceable
in whole or in part, or should a gap in this Agreement (or any agreements made
between the Parties in relation thereto) become evident, this shall not affect
the validity of the remaining provisions. Instead of the invalid or
unenforceable provision, or in order to fill in the gap, such appropriate
regulation shall be deemed to be agreed which, to the extent legally
permissible, comes closest to what the Parties intended or would have intended
in view of the purpose of this Agreement (and the agreements made between the
Parties in relation thereto) if they had considered this point at the time of
conclusion of this Agreement. This shall also apply if the invalidity or
unenforceability

 

30



--------------------------------------------------------------------------------

       is based on the extent of performance or time stipulated. In such case,
such extent of performance or time as is legally permissible and comes as close
as possible to what had been intended shall replace the extent stipulated.

Shareholders´ Resolution ot the

Kreutzfeldt Electronic Publishing GmbH

 

     The sole Shareholder, the Franklin Electronic Publishers, Inc. of the
Kreutzfeldt Electronic Publishing GmbH residing in Hamburg, registered with the
commercial register of the Local Court in Hamburg under HRB 93593, waives
compliance with all regulations laid down in the memorandum and articles of
association and all statutory regulations which max be waived regarding the due
form and notice period for conducting the same and hereby hold a Plenary
Shareholders Meeting and unanimously pass the following resolutions with all
votes:

 

  •   The shareholder accepts the transfer of the shares to Franklin Electronic
Publishers, Inc. (section 9 of the articles).

 

  •   No further resolutions are passed.

Copies

Of this deed receive certified copies:

 

  •   the Parties

 

  •   the responsible tax office

 

  •   Peters, Schonberger & Partner GbR, Dr. Christoph Wallner, Schackstrasse 2,
80539 Munchen

 

  •   Steuerburo Aupperie, Drinhausen 7, 51545 Waldbrol

 

  •   the Company

Read out by the Assistant notary public, approved by the persons appeared and
signed manu propria by the persons appeared and the Assistant notary public as
follows:

 

Illegible Signature Illegible Signature Illegible Signature Illegible Signature

 

31